DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CARLO V. DITTO,
                             Appellant,

                                    v.

                  J.P. MORGAN CHASE BANK, N.A.,
                            Appellee.

                              No. 4D16-4082

                          [October 26, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Senior Judge; L.T. Case No.
2016CA002910XXXXMB.

  Brian K. Korte of Korte & Wortman, P.A., West Palm Beach, for
appellant.

  Kimberly Hopkins and Ronald M. Gaché of Shapiro, Fishman & Gaché,
LLP, Tampa, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.